ITEMID: 001-91794
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF DOROTA AND ZBIGNIEW NOWAK v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: 4. The applicants were born in 1962 and 1965 respectively and live in Ostrowiec Świętokrzyski.
5. On 27 November 1995 the applicants lodged with the Kielce Regional Court (Sąd Okręgowy) a claim for payment against Z.G. and J.D.
6. On 7 May 2001 the first instance court gave judgment. The defendants appealed.
7. On 13 March 2002 the Kraków Court of Appeal (Sąd Apelacyjny) partly remitted the case.
8. On 28 January 2004 the Kielce Regional Court gave judgment.
9. The proceedings were terminated on 9 November 2004 by the final judgment of the Kraków Court of Appeal.
10. On 7 February 2005 the applicants lodged with the Kraków Court of Appeal a complaint about a breach of the right to a trial within a reasonable time. They specifically relied on section 18 of the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”) which entered into force on 17 September 2004.
11. The applicants sought a ruling declaring that the length of the proceedings before the Kielce Regional Court had been excessive. They asked for an award of just satisfaction in the amount of 10,000 Polish zlotys (PLN) (approx. EUR 2,500).
12. On 16 March 2005 the Kraków Court of Appeal gave a decision in which it acknowledged the excessive length of the proceedings before the Kielce Regional Court. It awarded the applicants jointly and severally PLN 10,000 in just satisfaction.
13. On 9 May 2001 the applicants lodged a claim for payment against the City Office (Urząd Miasta) and District Office (Starostwo Powiatowe) with the Kielce Regional Court.
14. The first hearing was held on 24 October 2001.
15. On 29 October 2001 the applicants specified that they wished to continue the proceedings only against the City Office.
16. The hearing scheduled for 3 April 2002 was adjourned at the applicants’ request.
17. On 22 July 2002 the court held a hearing.
18. In a letter of 2 September 2002 the applicants requested the court to accelerate the proceedings and to list a hearing.
19. On 16 October 2002 and 12 March 2003 the court held hearings.
20. On 18 July, 30 September and 24 October 2003 the court ordered that an expert report be obtained. The expert’s report was submitted to the court on 3 January 2004.
21. On 11 February, 10 March, 28 July and 22 September 2004, 14 March and 30 May 2005 the court held further hearings, one of which was adjourned at the applicants’ request.
22. On 9 June 2005 the Kielce Regional Court gave judgment. The parties filed their appeals on 1 August 2005.
23. On 18 January 2006 the Kraków Court of Appeal upheld the first instance judgment.
24. On 10 June 2005 the applicants lodged with the Kraków Court of Appeal a complaint about a breach of the right to a trial within a reasonable time under the 2004 Act.
25. The applicants sought a ruling declaring that the length of the proceedings before the Kielce Regional Court had been excessive. They asked for an award of just satisfaction in the amount of 10,000 Polish zlotys (PLN) (approx. EUR 2,500).
26. On 25 July 2005 the Kraków Court of Appeal dismissed the applicants’ complaint. The court found that the Regional Court had given judgment on 9 June 2005, thus at the time of the examination of the complaint the proceedings before the court of first instance had terminated. The court further held that the purpose of the complaint about a breach of the right to a trial within a reasonable time under the 2004 Act was to accelerate the proceedings and not only to afford financial compensation. The court consequently held that in the facts of the case there was no basis for declaring that the length of the proceedings had been excessive.
27. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court’s decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
